Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not teach the new claim limitations and the amended claims. The examiner disagrees and refers to the revised prior art rejections presented below in which the revisions to the previous prior art rejections are necessitated by the claim amendments.
Regarding the argument directed to the limitation of “sensor secured within the collar”, applicant is directed to see the table below for the “Comparison Table for Securing a Sensor Relative to a Collar”). As shown in the comparison table, thus teaches the claim limitation and is consistent with applicant’s depiction of a sensor secured within a collar.
Regarding the arguments directed to the integration of the PCB, the electronics, the sensor, the plurality of stream gages, and the temperature sensor, the combination of Das in view of Holcombe and Holt teaches the claimed integration, assembly, and mounting of the claimed structural components. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
In view of the amendments to claims 10 and 16, the previous 35 U.S.C. 112(b) rejections have been withdrawn and replaced with new one 112(b) rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the first sensor” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the limitation should instead recite “the sensor”.
Claim 16 recites the limitation “the first sensor” in line 14. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the limitation should instead recite “the sensor”.
Claim(s) 11-14 and 17-19 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US5386724 in view of Holcombe et al. US5558153 and Holt et al. US9062537.
Regarding independent claim 1, Das discloses, in Figures 1-13,
A downhole tool (Das; Fig. 1-13; it is noted that Fig. 12 is substantially the same as Fig. 1-11 and 13 but also further includes a downhole mud motor and a pressure strain gage configuration) comprising: a drill motor (Das; col. 8:25-49 “downhole mud motor is used”); a collar (Das; drill collar 30); and one or more sensors (Das; the load cell 10 of the plurality of identical load cells 10 and 20 with each cell having an assembly of T1-T4, W1-W4, and P1-P4 that are operationally integrated into stepped cylinder 12; see the table below for the “Comparison Table for Securing a Sensor Relative to a Collar”) secured within (see the table below for the “Comparison Table for Securing a Sensor Relative to a Collar”) the collar for measuring one or more operational characteristics (Das; torque-on-bit from motor power and detected by T1-T4) of the downhole tool including performance characteristics of the drill motor (Das; torque-on-bit from motor power and detected by T1-T4) during operation of the downhole tool (Das; Fig. 1-13), the one or more sensors including a first sensor (Das; assembly of T1-T4, W1-W4, and P1-P4 that are operationally integrated into stepped cylinder 12) including: a first substrate (Das; stepped cylinder 12), and a plurality of strain gauges (Das; assembly of T1-T4, W1-W4, and P1-P4) integrated into the first substrate (Das; the assembly of T1-T4, W1-W4, and P1-P4 are operationally integrated into the first substrate to perform the functions of measuring strain on the substrate; Fig. 5 shows integration) and configured to measure axial strains and torsional strains (Das; Fig. 1-13; T1-T4, W1-W4, and P1-P4) on the collar that are transferred to the first substrate for measuring the one or more operational characteristics of the downhole tool including the performance characteristics of the drill motor (Das; Fig. 1-13; T1-T4, W1-W4, and P1-P4); within the first sensor in proximity to the plurality of strain gauges and integrated into the first substrate (Das; Fig. 1-13), operation of the first sensor in measuring the one or more operational characteristics of the downhole tool (Das; Fig. 1-13); and the first sensor in proximity to the plurality of strain gauges and integrated into the first substrate (Das; Fig. 1-13).
Das does not disclose a printed circuit board (PCB) positioned within the first sensor in proximity to the plurality of strain gauges and integrated into the first substrate, wherein the PCB includes electronics electrically coupled to the plurality of strain gauges for controlling operation of the first sensor in measuring the one or more operational characteristics of the downhole tool; and a temperature sensor disposed on the PCB within the first sensor in proximity to the plurality of strain gauges and integrated into the first substrate.
Holcombe teaches PCB includes electronics for controlling operation of the first sensor and are electrically coupled to a plurality of strain gauges (Holcombe; Fig. 2B and 7; PCB 78 with electronics in chamber 36 for strain gauges 72 and 74; col. 7:5-10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the downhole tool/sensor as taught by Das to include and to integrate the PCB with electronics as taught by Holcombe for the purpose of being able to program the assembly prior to use in a downhole application (Holcombe; col. 7:5-10).
Das in view of Holcombe does not teach a temperature sensor disposed on the PCB within the first sensor in proximity to the plurality of strain gauges and integrated into the first substrate.
Holt teaches a temperature sensor (Holt; col. 7:5-14 sensor for temperature as a drilling parameter).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the sensor as taught by Das in view of Holcombe to include a temperature sensor as taught by Holt for the purpose of correlating the downhole strain gauge sensor measurements with the temperature measurement and applying any necessary temperature/thermal adjustments/compensation to downhole readings in a similar fashion as Das’s pressure strain gages P1-P4 are used for adjusting weight-on-bit measurements.


    PNG
    media_image1.png
    625
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    679
    649
    media_image2.png
    Greyscale

Figure 6 of the instant application.
Sensor 200 secured within the collar 502.
Figure 5 of Das.
Sensor load cell 10 secured within the collar 30.


Comparison Table for Securing a Sensor Relative to a Collar.

Regarding claim 2, Das in view of Holcombe and Holt teaches wherein the one or more operational characteristics of the downhole tool include a torque-on-bit of the downhole tool and the performance characteristics of the drill motor are determined from the measured torque-on-bit of the downhole tool (Das; torque-on-bit from motor power and detected by T1-T4).

Regarding claim 3, Das in view of Holcombe and Holt teaches wherein the measured torque-on-bit of the downhole tool is compared to a known operational torque of the drill motor to identify the performance characteristics of the downhole tool (Das; torque-on-bit from motor power and detected by T1-T4; the operational motor torque is predetermined from standard drill motor operational/performance curves of the drill motor’s specification datasheet that is provided by the drill motor manufacturer to the user/operator of the drill motor; method steps such as compared/comparing and identifying are given minimal patentable weight in an apparatus/system claim).

Regarding claim 4, Das in view of Holcombe and Holt teaches wherein the known operational torque of the drill motor is identified during operation of the downhole tool based on weight on bit and corresponding pressure drop within a wellbore in which the downhole tool is operating (Das; combination of W1-W4 and measured surface pumping pressure).

Regarding claim 6, Das in view of Holcombe and Holt teaches wherein the plurality of strain gauges includes eight strain gauges integrated into the first substrate and circumferentially spaced apart at 45-degrees + or - a range of 10-degrees and thereby forming two full-bridge strain sensors within the first sensor (Das; Fig. 12).

Regarding claim 7, Das in view of Holcombe and Holt teaches further comprising: one or more additional sensors including at least a second sensor secured to the collar for measuring the one or more operational characteristics of the downhole tool during operation of the downhole tool, the second sensor including: a second sensor substrate, and a second plurality of strain gauges integrated into the second sensor substrate and configured to measure the axial strains and torsional strains on the collar for measuring the one or more operational characteristics of the downhole tool (Das; the load cell 20 of the plurality of identical load cells 10 and 20 that comprises the assembly of stepped cylinder 12 and the T11-T14, W11-W14, and P11-P14).

Regarding claim 8, Das in view of Holcombe and Holt teaches wherein the first sensor and the second sensor are secured at opposing positions along a circumference of the collar separated by 1800 around the circumference of the collar (Das; Fig. 4).

Regarding claim 9, Das in view of Holcombe and Holt teaches wherein the one or more operational characteristics of the downhole tool include a bending moment of the downhole tool determined from measurements made by the first sensor and the second sensor based on positioning of the first sensor and the second sensor at the opposing positions separated by 180-degrees along the circumference of the collar and wherein the performance characteristics of the drill motor is measured based, at least in part, on the bending moment (Das; Fig. 1-13 and specifically Fig. 3-4).

Regarding independent claim 10, Das in view of Holcombe and Holt teaches the invention substantially the same as described in reference to independent claim 1 above, and 
A sensor (Das; the load cell 10 of the plurality of identical load cells 10 and 20 with each cell having an assembly of T1-T4, W1-W4, and P1-P4 that are operationally integrated into stepped cylinder 12; see the table for the “Comparison Table for Securing a Sensor Relative to a Collar”) of a downhole tool (Das; Fig. 1-13; it is noted that Fig. 12 is substantially the same as Fig. 1-11 and 13 but also further includes a downhole mud motor and a pressure strain gage configuration) comprising: a substrate (Das; stepped cylinder 12) configured for positioning within (see the table for the “Comparison Table for Securing a Sensor Relative to a Collar”) a collar (Das; drill collar 30) of the downhole tool (Das; Fig. 1-13); a plurality of strain gauges (Das; assembly of T1-T4, W1-W4, and P1-P4) integrated into the substrate (Das; the assembly of T1-T4, W1-W4, and P1-P4 are operationally integrated into the first substrate to perform the functions of measuring strain on the substrate; Fig. 5 shows integration) and configured to measure axial strains and torsional strains (Das; Fig. 1-13; T1-T4, W1-W4, and P1-P4) on the collar that are transferred to the substrate for measuring one or more operational characteristics of the downhole tool including performance characteristics of a motor (Das; col. 8:25-49 “downhole mud motor is used”), a printed circuit board (PCB) (Holcombe; Fig. 2B and 7; PCB 78 with electronics in chamber 36 for strain gauges 72 and 74; col. 7:5-10) positioned within the sensor in proximity to the plurality of strain gauges and integrated into the first substrate (Das; Fig. 1-13), wherein the PCB includes electronics (Holcombe; Fig. 2B and 7; PCB 78 with electronics in chamber 36 for strain gauges 72 and 74; col. 7:5-10) electrically coupled to the plurality of strain gauges for controlling operation of the first sensor in measuring the one or more operational characteristics of the downhole tool (Das; Fig. 1-13); and a temperature sensor (Holt; col. 7:5-14 sensor for temperature as a drilling parameter) disposed on the PCB within the sensor in proximity to the plurality of strain gauges and integrated into the substrate (Das; Fig. 1-13).

Regarding claim 11, Das in view of Holcombe and Holt teaches wherein the motor is a drill motor (Das; col. 8:25-49 “downhole mud motor is used”).

Regarding claim 12, Das in view of Holcombe and Holt teaches wherein the one or more operational characteristics of the downhole tool include a torque-on-bit of the downhole tool and the performance characteristics of the motor are determined from the measured torque-on-bit of the downhole tool (Das; torque-on-bit from motor power and detected by T1-T4).

Regarding claim 13, Das in view of Holcombe and Holt teaches wherein the measured torque-on-bit of the downhole tool is compared to a known operational torque of the motor to identify the performance characteristics of the downhole tool (Das; torque-on-bit from motor power and detected by T1-T4; the operational motor torque is predetermined from standard drill motor operational/performance curves of the drill motor’s specification datasheet that is provided by the drill motor manufacturer to the user/operator of the drill motor; method steps such as compared/comparing and identifying are given minimal patentable weight in an apparatus/system claim).

Regarding claim 14, Das in view of Holcombe and Holt teaches wherein the known operational torque of the motor is identified during operation of the downhole tool based on weight on bit and corresponding pressure drop within a wellbore in which the downhole tool is operating (Das; combination of W1-W4 and measured surface pumping pressure).

Regarding independent claim 16, Das in view of Holcombe and Holt teaches the invention substantially the same as described in reference to independent claims 1 and 10 above, and 
A downhole tool (Das; Fig. 1-13; it is noted that Fig. 12 is substantially the same as Fig. 1-11 and 13 but also further includes a downhole mud motor and a pressure strain gage configuration) comprising: a collar (Das; drill collar 30); and a sensor (Das; the load cell 10 of the plurality of identical load cells 10 and 20 with each cell having an assembly of T1-T4, W1-W4, and P1-P4 that are operationally integrated into stepped cylinder 12; see the table for the “Comparison Table for Securing a Sensor Relative to a Collar”) secured within (see the table for the “Comparison Table for Securing a Sensor Relative to a Collar”) the collar for measuring one or more operational characteristics (Das; torque-on-bit from motor power and detected by T1-T4) of the downhole tool including performance characteristics (Das; torque-on-bit from motor power and detected by T1-T4) of a motor (Das; col. 8:25-49 “downhole mud motor is used”) during operation of the downhole tool (Das; Fig. 1-13), the sensor including: a substrate (Das; stepped cylinder 12), a plurality of strain gauges (Das; assembly of T1-T4, W1-W4, and P1-P4) integrated into the substrate (Das; the assembly of T1-T4, W1-W4, and P1-P4 are operationally integrated into the first substrate to perform the functions of measuring strain on the substrate; Fig. 5 shows integration) and configured to measure axial strains and torsional strains (Das; Fig. 1-13; T1-T4, W1-W4, and P1-P4) on the collar that are transferred to the substrate for measuring the one or more operational characteristics of the downhole tool including the performance characteristics of the motor (Das; Fig. 1-13; T1-T4, W1-W4, and P1-P4), a printed circuit board (PCB) (Holcombe; Fig. 2B and 7; PCB 78 with electronics in chamber 36 for strain gauges 72 and 74; col. 7:5-10) positioned within the sensor in proximity to the plurality of strain gauges and integrated into the first substrate (Das; Fig. 1-13), wherein the PCB includes electronics (Holcombe; Fig. 2B and 7; PCB 78 with electronics in chamber 36 for strain gauges 72 and 74; col. 7:5-10) electrically coupled to the plurality of strain gauges for controlling operation of the first sensor in measuring the one or more operational characteristics of the downhole tool (Das; Fig. 1-13); and a temperature sensor (Holt; col. 7:5-14 sensor for temperature as a drilling parameter) disposed on the PCB within the sensor in proximity to the plurality of strain gauges and integrated into the substrate (Das; Fig. 1-13).

Regarding claim 17, Das in view of Holcombe and Holt teaches wherein the motor is a mud motor (Das; col. 8:25-49 “downhole mud motor is used”).

Regarding claim 18, Das in view of Holcombe and Holt teaches wherein the one or more operational characteristics of the downhole tool include a torque-on-bit of the downhole tool and the performance characteristics of the motor are determined from the measured torque-on-bit of the downhole tool (Das; torque-on-bit from motor power and detected by T1-T4).

Regarding claim 19, Das in view of Holcombe and Holt teaches wherein the measured torque-on-bit of the downhole tool is compared to a known operational torque of the motor to identify the performance characteristics of the downhole tool (Das; torque-on-bit from motor power and detected by T1-T4; the operational motor torque is predetermined from standard drill motor operational/performance curves of the drill motor’s specification datasheet that is provided by the drill motor manufacturer to the user/operator of the drill motor; method steps such as compared/comparing and identifying are given minimal patentable weight in an apparatus/system claim), and wherein the known operational torque of the motor is identified during operation of the downhole tool based on weight on bit and corresponding pressure drop within a wellbore in which the downhole tool is operating (Das; combination of W1-W4 and measured surface pumping pressure).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/8/22